Appeal from an order of the Supreme Court, Monroe County (David M. Barry, J.), entered March 30, 2007 in a personal injury action. The order, insofar as appealed from, denied in part defendant’s motion for summary judgment.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on March 27 and 31, 2008 and filed in the Monroe County Clerk’s Office on April 3, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Smith, Centra, Green and Gorski, JJ.